Thayer, District Judge.
This is an appeal from an order of the United States court in the Indian Territory, denying an application for a writ of habeas corpus. An information appears to have been lodged with a United States commissioner1 in the Indian Territory, which was intended to charge the appellant with the commission of an offense under section 2139, Rev. St. U. S. The commissioner issued a warrant, and, after an arrest and hearing in due form, committed the accused in default of bail for trial before the United States court in the Indian Territory. Thereupon the *49appellant applied for a writ of habeas corpus, which was refused, and the present appeal was taken.
The petition for the writ had annexed to it a full transcript of all the proceedings before the commissioner, and the same has been incorporated into Üie record. From such transcript it. appears that the appellant was charged in the information lodged with the commissioner with having “introduced ten gallons of beer into the Indian country, the same being then and there spirituous liquor, in violation of section 2139 of the Revised Statutes of the United States, and against its peace and dignity.” It was claimed by appellant in the lower court, and the samo contention is made here, that the affidavit or information did not charge an offense against the laws of the United States, because beer is not a “spirituous liquor;” that the commissioner accordingly acted without authority, and that the order committing the appellant in default of bail was and is unlawful and void. Wo are of the opinion that the lower court properly refused to gran t a writ of habeas corpus. The information, as we construe it, iu effect charged the accused with “introducing spirituous liquors into the Indian country,” which is an offense under section 2139, supra, in that it alleged that the beer introduced was “spirituous liquor.” It was the duty of the commissioner to hear and determine the issue thus tcuderod, and to hear and determine it like any other question of law or fact that might arise in the course of the trial. It was as much within his jurisdiction to decide whether the liquor in question was “spirituous” as it was to determine whether a liquor of any kind had been introduced into the territory by the accused, if that fact had been denied and put in issue. According to our view, the information charged an offense under the laws of the United States. The commissioner had authority to commit persons charged with such offenses, and, as the record shows, he had acquired full jurisdiction of the person of the accused. Under these circumstances, the order of commitment was not void; and, such being the case, a writ of habeas carpus will not lie, no matter how erroneous the order may have been. The writ cannot be used as á more substitute for a. writ of error, to reverse an erroneous judgment, but will only be issued (if applied for to relieve from imprisonment under the order or sentence of some inferior federal court) when it is shown that such inferior tribunal has acted without jurisdiction, or has exceeded its jurisdiction, and that its order was and is, for that reason, void. This doctrine is fundamental, and has often been stated and applied. Ex parte Parks, 93 U. S. 18; Ex parte Bigelow, 113 U. S. 328, 5 Sup. Ct. Rep. 542; Ex parte Yarbrough, 110 U. S. 651, 4 Sup. Ct. Rep. 152; Ex parte Ulrich, 43 Fed. Rep. 663. In Ex parte Bigelow, supra, it was held that a district court has jurisdiction to determine in the first instance whether a particular act set out and described in an indictment as a crime under the laws of the United States is or is not a crime; and that the supreme court would not, under a writ of habeas corpus, review the decision of the lower court on that point, although no writ of error could he sued out to reverse the judgment. This decision illustrates *50tire scope and stringency of the rule to which we have referred. Without pursuing the subject further, it will suffice to say that the order refusing the writ was clearly right, and is hereby affirmed.